Citation Nr: 0403456	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the grant of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by: Sharon A. Hatton, Attorney at Law	


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to June 1973.  
He died in June 2001.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted the appellant DIC based on the 
service-connected death of the veteran, and established an 
effective date of January 1, 2002, for DIC.  The appellant 
has appealed the effective date.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The lung cancer that caused the veteran's death became 
manifest within thirty years after his last exposure in 
service to an herbicide agent.

3.  The appellant filed a claim for DIC within one year after 
the veteran's death.


CONCLUSIONS OF LAW

1.  The lung cancer that caused the veteran's death may be 
presumed to be service-connected.  38 U.S.C.A. §§ 1101, 1113, 
1116 (West 1991 & Supp. 2000); 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  The appropriate effective date for the award of DIC based 
on the veteran's service-connected death is June 1, 2001, the 
first day of the month in which the veteran's death occurred.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

II.  Effective Date for DIC

In March 2001, the veteran filed a claim for service 
connection and disability compensation for cancer of the 
trachea, prostate enlargement, and Parkinson's disease.  He 
died in June 2001.  The death certificate listed the cause of 
his death as lung cancer.  The appellant filed a claim for 
DIC in July 2001.

The effective date of an award of DIC based on a service-
connected death that occurs after separation from service 
will be the first day of the month in which the veteran's 
death occurred, if a claim is received within one year after 
the date of death; otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. 
§ 3.400(c)(2) (2003).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The effective date of a grant based on a liberalizing law or 
VA issue cannot be earlier than the effective date of the 
liberalizing law or VA issue.  38 C.F.R. § 3.114 (2003).

The RO ruled on the appellant's DIC claim in an April 2002 
rating decision.  The RO found that the veteran's death from 
lung cancer did not meet the requirements for service 
connection under the laws and regulations in effect at the 
time of his death.  Under those laws and regulations, 
veterans exposed to an herbicide agent during service are 
entitled to a presumption of service connection of certain 
diseases, including respiratory cancers, if the disease 
became manifest to a degree of 10 percent disabling or more 
within a specified period after the last date on which the 
veteran was exposed to an herbicide agent during service.  
38 U.S.C.A. §§ 1101, 1113, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  In the case of respiratory 
cancers, for service connection to be presumed, the disease 
had to become manifest within thirty years after the last 
date on which the veteran was exposed to an herbicide agent 
during service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  The 
last date on which a veteran is presumed to have been exposed 
to an herbicide agent was the date on which the veteran 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2000).

The RO went on to find that the veteran's death from lung 
cancer did meet the requirements for service connection under 
law and regulations that were revised in 2001.  The Veterans 
Education and Benefits Expansion Act of 2001, Pub. Law 107-
103, Sec. 201 (Dec. 27, 2001) revised the law, effective 
January 1, 2002, to allow presumption of service connection 
for respiratory cancers in herbicide-exposed veteran that 
arise at any time after service.  Pursuant to that change in 
law, 38 CFR 3.307(a)(6)(ii) was amended, with the amendment 
made applicable retroactively to January 1, 2002.  68 Fed. 
Reg. 34,541 (June 10, 2003).  When DIC is awarded pursuant 
to a liberalizing law, the effective date of the award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act.  38 C.F.R. 
§ 3.114 (2003).  The RO granted service connection for the 
cause of the veteran's death, granted DIC for the appellant, 
and assigned an effective date for the DIC of January 1, 
2002, the effective date of the change eliminating the 
requirement that a respiratory cancer become manifest within 
thirty years of herbicide exposure. 

The appellant asserts that the veteran's respiratory cancer 
did become compensably manifest within thirty years after the 
veteran's herbicide exposure.  Therefore, she asserts, DIC 
should be effective, under the previous law and regulations, 
from the first day of the month in which the veteran's death 
occurred, June 2001.

The veteran's service records reflect than he served in 
Vietnam from August 8, 1968 to August 1, 1969.  He received 
private medical treatment in 2000 and 2001 for cancer of the 
trachea and lung.  Medical records indicate that the cancer 
was diagnosed by CT scan in September 2000.  The report of an 
October 2000 surgical consultation notes a history of an 
unexplained 35 to 40 pound weight loss over the preceding 
year.  Notes from an October 2000 radiology consultation note 
a history of a 40 to 50 pound weight loss over the preceding 
five months.  In March 2001, the veteran's treating 
physician, William McNulty, M.D., wrote that the veteran had 
been found to have lung cancer in September 2000, but that it 
was likely that the cancer was present in 1999.

VA regulations regarding presumptive service connection 
indicate:

No presumptions may be invoked on the 
basis of advancement of the disease when 
first definitely diagnosed for the 
purpose of showing its existence to a 
degree of 10 percent within the 
applicable period.  This will not be 
interpreted as requiring that the disease 
be diagnosed in the presumptive period, 
but only that there be then shown by 
acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis.

38 C.F.R. § 3.307(c) (2003).

Respiratory cancers, when present, are rated at 100 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6819 (2003).  The history 
recorded in the medical records reflects that the veteran had 
a substantial unexplained weight loss before his cancer was 
diagnosed, beginning at a time approximately within the 
thirty-year period following herbicide exposure.  A treating 
physician credibly opined that it was likely that the 
veteran's cancer was present in 1999.  The Board finds that 
the veteran's symptom of unexplained weight loss and Dr. 
McNulty's opinion are sufficient to show that it is at least 
as likely as not that the veteran's lung cancer became 
manifest to a degree of at least 10 percent disabling within 
thirty years after his herbicide exposure in service.  As 
such, the veteran's history meets the requirements under the 
older version of the law and regulations for an effective 
date for DIC of first day of the month in which the veteran's 
death occurred.  An effective date of June 1, 2001, is 
granted.


ORDER

An effective date of June 1, 2001, for the award of DIC based 
on the veteran's service-connected death is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



